DETAILED ACTION
	Response to Amendment
 The amendment filed on 10/25/2019 has been entered and considered by Examiner. Claims 1 - 14 are presented for examination. 
Specification
The title of the invention is objected for not being descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
The broadest reasonable interpretation of claim 14 is drawn to a computer readable medium (also call machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent, ambiguous, or includes open-ended language (e.g., etc.. in paragraph 0050). See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers signal per se, the claim must be rejected under  35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F. 3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.  Please amend the claim to include the phrase “non-transitory" to overcome the current 101 rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maguire (US Pub. 20160037361 A1).

	For claims 1, 8, and 14, Maguire discloses a terminal control method, comprising: detecting a received signal on a target antenna loop in the terminal and acquiring a signal parameter of the received signal [0006, 0100-101, 0023-24, 0037, 0050]; and 
determining whether the signal parameter of the received signal matches a preset target signal parameter, and triggering control of a to-be-controlled function of the terminal when the signal parameter of the received signal matches the preset target signal parameter (signal characteristic/level(s) corresponding to a particular orientation of the detected object) [0006, 0023-24, 0037, 0050, 0100-101], 
wherein the target antenna loop corresponds to a target sensing object (hand/object) in the terminal and a target object to be sensed external to the terminal [0040-44, 0054, 0100-101], and 
the target sensing object and the target object to be sensed are preset according to the to-be-controlled function [0033-36, 0049-51] , and 
an interference signal (distortion) that acts on the target antenna loop is generated during an approach or contact process between the target sensing object and the target object to be 

	Claim 8 differs from claim 1 only by the additional recitation of the following limitation, which is also taught by Maguire. Maguire discloses a terminal (Figs. 1-11). All other identical limitations are rejected based on the same rationale as shown above. 

Claim 14 differs from claim 1 only by the additional recitation of the following limitation, which is also taught by Maguire. Maguire discloses a computer storage medium, stored thereon a computer program, which causes, when executed by a processor, the processor to perform the terminal control method of claim 1 (Figs. 1-11). All other identical limitations are rejected based on the same rationale as shown above.

Allowable Subject Matter
Claims 2-7, 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642